DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Walter Linder on 6/14/2022.

The application has been amended as follows: 

	Claim 10:	A surgical instrument, comprising: an elongated shaft including proximal and distal end portions; a tool on the distal end portion of the shaft; a handle on the proximal end portion of the shaft, including: a hand grip configured to be held by a hand of a user during operation of the instrument; and an actuator coupled to the tool, wherein the actuator is configured for actuation by the user when holding the hand grip; and a housing comprising a void; and a counterweight on the handle proximal to the hand grip and located in the void, wherein the counterweight is configured to locate a center of gravity of the instrument within the hand grip and a fluid port on a proximal end of the housing and in fluid communication with the void; and a fluid channel through the counterweight fluidly coupling the void to the elongated shaft.

Claim 16 is cancelled. 

Claim 17:	The surgical instrument of claim 10 

Claim 21:	A surgical instrument, comprising: an elongated shaft including proximal and distal end portions, wherein the distal end portion has a first outer dimension; a tool on the distal end portion of the shaft, wherein the tool is movable between first and second positions; a handle on the proximal end portion of the shaft, wherein the handle includes: a hand grip configured to be held by a hand of a user during operation of the instrument; an actuator coupled to the tool, wherein the actuator is configured for actuation by the user when holding the hand grip; and a housing comprising a void; and a linkage coupling the actuator to the tool, to cause the tool to move between the first and second positions in response to actuation of the actuator, and wherein during operation of the instrument, an extending portion of the linkage extends beyond the first outer dimension of the distal end portion of the shaft; a shield on the distal end portion of the shaft and adjacent to the extending portion of the linkage, the shield having a fixed dimension greater than the first outer dimension of the distal end portion of the shaft to cover the extending portion of the linkage that extends beyond the first outer dimension of the distal end portion of the shaft during operation of the instrument; a counterweight on the handle proximal to the hand grip and located in the void, wherein the counterweight is configured to locate a center of gravity of the instrument within the hand grip.

Reasons for Allowance
Claims 1-14 and 17-22.
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: (claim 1) the shield having a fixed dimension greater than the first outer dimension of the distal end portion of the shaft to cover the extending portion of the linkage that extends beyond the first outer dimension of the distal end portion of the shaft during operation of the instrument, (claim 10) and a fluid port on a proximal end of the housing and in fluid communication with the void; and a fluid channel through the counterweight fluidly coupling the void to the elongated shaft or (claim 21) the shield having a fixed dimension greater than the first outer dimension of the distal end portion of the shaft to cover the extending portion of the linkage that extends beyond the first outer dimension of the distal end portion of the shaft during operation of the instrument. As to claim 1 and 21 the closest art on record was Guerra (20120303021). Guerra’s cover does not have a fixed dimension greater than the first outer dimension of the distal end portion of the shaft to cover the extending portion of the linkage that extends beyond the first outer dimension of the distal end portion of the shaft during operation of the instrument. The cover flexes when the inner comments move to accommodate the change in diameter. Modifying the reference to make the cover have a fixed diameter would prevent the inner comments form moving and would render the device inoperable. Examiner notes the claim is being interpreted as requiring the cover to be over the extended portion while the extended portion extends beyond the first outer dimension of the distal end portion of the shaft during operation of the instrument  As to claim 10, the closest art on record was Furnish (5,827,263). Furnish’s device does not include a fluid port on a proximal end of the housing and in fluid communication with the void; and a fluid channel through the counterweight fluidly coupling the void to the elongated shaft. There was no reason to modify the device of Furnish to have this structure. Also doing so would change the counterweights shape/structure thus making balancing the device difficult. 

Examiner notes claim 22 is seen as a claim requiring the limitations of claim 21 and thus is also allowable for the same reasons as claim 21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771